UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 05-5141



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


GERSHOM CANADY,

                  Defendant - Appellant.



     On Remand from the Supreme Court of the United States.
                       (S. Ct. No. 06-6222)


Submitted:   April 25, 2008                  Decided:   May 14, 2008


Before MICHAEL, KING, and DUNCAN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Frank W. Dunham, Jr., Federal Public Defender, Gretchen L. Taylor,
Assistant Federal Public Defender, Norfolk, Virginia, for
Appellant.   Paul J. McNulty, United States Attorney, Robert E.
Bradenham, II, Assistant United States Attorney, Newport News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Gershom   Canady   pled   guilty   to   eight    drug    offenses,

including two counts of possession with intent to distribute crack

cocaine and two counts of possession with intent to distribute

cocaine, and was sentenced to 136 months in prison.                   Canady

appealed his sentence, claiming that: (1) the district court failed

to consider one of the factors set forth at 18 U.S.C.A. § 3553(a)

(West 2000 & Supp. 2007); and (2) the court erroneously refused to

consider the 100:1 crack/cocaine disparity.               We affirmed his

sentence; however, the Supreme Court subsequently vacated the

judgment and remanded the case for reconsideration in light of

Kimbrough v. United States, 128 S. Ct. 558 (2007).                See United

States v. Canady, 178 F. App’x 213 (4th Cir. 2006), vacated, 128 S.

Ct. 854 (2008).

          In Kimbrough, the Supreme Court held that “it would not

be an abuse of discretion for a district court to conclude when

sentencing a particular defendant that the crack/powder disparity

yields a sentence ‘greater than necessary’ to achieve § 3553(a)’s

purposes, even in a mine-run case.”     Kimbrough, 128 S. Ct. at 575.

Kimbrough has thus abrogated United States v. Eura, 440 F.3d 625

(4th Cir. 2006) (holding that sentencing court may not vary from

guideline range solely because of 100:1 ratio for crack/cocaine

offenses), vacated, 128 S. Ct. 853 (2008).        The district court did

not have the benefit of Kimbrough when it determined Canady’s


                                - 2 -
sentence. To give the district court the opportunity to reconsider

the sentence in light of Kimbrough, we conclude that resentencing

is necessary.

          We therefore vacate the sentence imposed by the district

court and remand for resentencing.*   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                               VACATED AND REMANDED




     *
      On remand, Canady will be resentenced under the guidelines
for crack/cocaine offenses that took effect on November 1, 2007.

                              - 3 -